Citation Nr: 1213324	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-19 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a cervical spine injury, including cervical myelopathy with spastic quadriparesis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from February 1962 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In essence, the Veteran contends that his cervical spine pathology, with cervical myelopathy with spastic quadriparesis, stems from an inservice cervical spinal injury in a motor vehicular accident (MVA), even though he does not allege that he (or any others in the vehicle with him) either sought or received inservice medical treatment for any injury.  He and his wife indicate that following the accident he continuously had neurological symptoms.  

In a statement from the Veteran's wife it was reported that the Veteran had gone on disability in 1994 because of a weakening of his body and limbs.  Because an August 2007 Report of Contact reflects that the Veteran reported getting Social Security benefits, the Board construes this as meaning that the Veteran began receiving Social Security Administration (SSA) disability benefits in 1994, for the very disability for which service connection is now sought.  Thus, any such records may be relevant.  However, these records have not been obtained.  See generally Golz v. Shinseki, 590 F.3d 1317 (Fed.Cir. 2010) (if VA is on notice of existence of potentially relevant SSA records they must be obtained, even if not requested by the claimant); see also Lind v. Principi, 3 Vet. App. 493 (1992).  

In VA Form 21-4138, Statement in Support of Claim, in July 2006 the Veteran reported that he had received treatment over the years but had been unable to obtain records dating back in the 1970s and early 1980s.  For example, in the Veteran's Notice of Disagreement (NOD) he stated that records of Dr. V. had been purged and were no longer available.  

The Veteran's service treatment records (STRs) are negative for symptoms, signs, complaints, history, treatment or diagnosis of any injury or neurological symptomatology.  The earliest contemporary medical evidence of spinal pathology or even neurological symptoms are records of private hospitalization in April 1981 which show that the Veteran related having had the onset of neurological symptoms in "going back several years."  

In a June 2007 record from Dr. M. S. of the Pinehurst Surgical Clinic it was reported that the Veteran had cervical myelopathy, and some time ago had had surgery.  The patient was applying for VA benefits (and the Veteran filed his service connection claim in 2006).  That physician had reviewed a number of records and, apparently, the Veteran did have myelopathy back in the 1980s.  He related this to an accident in "Japan."  The physician stated that "I believe this accident could have contributed and perhaps accelerated the development of his myelopathy; although it is hard to say precisely."  He had had "symptoms in his arms and numbness even in the [19]60s.  The role of the accident is unclear but I believe it is possible that it could have exacerbated the underlying anatomic circumstance which ultimately became symptomatic and required surgery."  

In record later that month, i.e., June 27, 2007, Dr. M. S. of the Pinehurst Surgical Clinic again stated that the Veteran has severe myelopathy and that the Veteran "has related the onset of symptoms to have been progressive for many years through an accident.  This was originally placed in a record that is being in Japan [sic].  Patient states that it was in Washington state and the documentation, I believe, supports that."  

On the other hand, a July 2005 clinical record of Dr. M. S. indicates that while the Veteran had "a very long-standing myelopathy" he "did not have any trauma."  

In the March 2012 Informal Hearing Presentation the Veteran's service representative stated that the Veteran had not been afforded a VA nexus examination.  In this connection, guidance has recently been given with respect to questions which may be posed to an examiner in claims based on disability which is a residual of an alleged inservice injury.  Kahana v. Shinseki, 24 Vet. App. 428, 442 (2011) (concurring opinion of Judge Lance).  Specifically, whether there is a medical reason to accept or reject the proposition that an alleged injury could have led to a current disability; what type of symptoms would have been caused by an alleged inservice injury; whether such an injury could have been mistaken for something transitory (e.g., a sprain or strain) or otherwise gone undiagnosed or misdiagnosed during service; and whether there is any medical reason to accept or reject statements or testimony as to what occurred in the past.  Also, an examiner may comment upon both a report of in-service injury and the lack of evidence in the service medical records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Additionally, in the Veteran's NOD and the VA Form 9, Substantive Appeal, he has requested that VA fulfill the "duty to assist" by obtaining records which confirm that he sustained a cervical spine injury during service.  

In his NOD he stated that after the accident in early 1963, somewhere near "Snoqualmie, Washington," the highway patrol drove him and three other passengers to "AAA" which gave them bus tickets so that they could get to their departing ship in Seattle, Washington.  From Seattle they took a ferry to "Birmington, Washington" where their ship was docked.  One service comrade, S. M. H., had originally been scheduled to go with the Veteran and the other three passengers but had changed his mind.  In May 2007 S. M. H. reported that they were stationed on the U.S.S. Bennington, CVS20, in Bremerton, Washington, but prior to leaving that port the Veteran and three others had been late boarding that ship.  After boarding the ship the Veteran had stated that he and three others had been in a vehicular accident when, after hitting an icy patch, their vehicle went off the road and down an embankment.  The Washington State Patrol had taken the Veteran and the others to the rental company that had leased the vehicle which notified the ship that they would be late.  When they got to the ship, by bus, they "appeared okay but had some cuts and bruises and were a bit dirty."  

In an August 2007 Statement in Support of Claim the Veteran indicated he was available if more information was needed.  He requested a search "for AAA records of the accident."  A Report of Contact later in August 2007 reflects that when contacted by telephone the Veteran reported that the accident in 1963 had caused him to be banged up with cuts on his hand and head.  A patrolman had taken them to "AAA" which paid for bus tickets so they could reach their port and upon doing so the Veteran went aboard and continued his duties.  He had no documents pertaining to the accident or any treatment from the accident.  He was informed that for VA to provide further help more information was needed, e.g., the address of "AAA" or the address or county where the accident occurred.  The Veteran stated that there was no chance that these records would be available.  Also, an attempt had been made to look up information on two of the three other passengers in the vehicle with the Veteran (neither the Veteran nor his service comrade, S. M. H. could recall the name of the third passenger) but the Veteran was informed that nothing could be found.  

Nevertheless, thereafter, in the Veteran's VA Form 9, Substantive Appeal, he stated that VA had not been researched thoroughly for the information that would verify that the accident occurred.  He reported that his private medical records verified that his "injury was an old injury" which had worsened over the years.  

As to this, it had been held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Since the case must be remanded to obtain SSA records, the Veteran should be contacted and asked to provide any other information that might help to verify that he sustained an injury in a 1963 vehicular accident.  However, it must be noted that the mere occurrence of an injury in insufficient to establish that he had disability during military service, particularly where, as here, there is no indication that he sought or received treatment following the injury.  Rather, it is evidence of residual disability following injury which is most significant.  In any event, he should be contacted and asked if he has any further information which might help to verify that the vehicular accident took place, as described, in 1963.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain all records from that agency concerning the Veteran's award of disability benefits, including a copy of the decision and any medical records used to make the determination, copies of any hearing transcripts, etc.  If the RO learns that the records sought do not exist or that further efforts to obtain them would be futile, this must be specifically indicated in the record. 

2.  Contact the Veteran and ask if he has any further information, such as the e.g., the address of "AAA" or the address or county where the accident occurred.  He should be informed that in order to obtain a copy of any police report concerning the accident, more specific information was needed, e.g., the date and place of the accident.  

Also, the Veteran should be requested to specifically clarify whether he actually sought or received any treatment immediately following his vehicular accident or otherwise sought or received any treatment during his remaining period of time in military service. 

Thereafter, all pertinent leads should be followed up. 

3.  Afford the Veteran a VA examination to determine the nature, etiology, and time of onset of any disabilities that the Veteran may now have, if any, of the claimed residuals of a cervical spine injury, including cervical myelopathy with spastic quadriparesis.  

The claim folder must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, particularly STRs, and offer comments and an opinion as to whether any cervical myelopathy with spastic quadriparesis that the Veteran now has is at least as likely as not related to an inservice history of injury sustained in a vehicular accident in 1963.  

The examiner should be asked whether there was any medical reason to accept or reject the proposition that the appellant had an injury of his cervical spine during service in 1963 which could have lead to the current cervical myelopathy with spastic quadriparesis that the Veteran now has.  

The examiner should be specifically asked what types of symptoms would have been caused by the type of injury during service as described by the Veteran, and whether such an injury could have been mistaken for any transitory cause of symptoms (e.g., a cervical sprain or strain) or otherwise gone undiagnosed or mis-diagnosed during service.  

Based on a review of the Veteran's medical history, the records contained in the claim file, and the examination results, the examiner is asked to address the following questions:

Is it at least as likely as not that any currently diagnosed disability of the Veteran's spine, including any arthritis or degenerative disc disease as well as cervical myelopathy had its onset during the Veteran's military service?  

Is it at least as likely as not that any currently diagnosed disability of the Veteran's spine, including any arthritis or degenerative disc disease as well as cervical myelopathy had its onset within one year of the Veteran's discharge from active military service in February 1964? 

In rendering any opinion, the examiner should consider the Veteran's statements regarding the incurrence of injury during service in addition to his statements regarding the continuity of symptomatology.  

Also, any comments concerning the statements, opinions or comments as to this matter which were set forth in the June 2007 reports from Dr. M. S. would be helpful.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance.  

If any of the opinions, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.  

4.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative an appropriate Supplemental Statement of the Case and give them an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

